Citation Nr: 1443959	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-04 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for bilateral plantar fasciitis (formerly bilateral heel strain) and a right calcaneal spur, rated as 0 percent disabling prior to February 13, 2014, and as 10 percent disabling from February 13, 2014.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served in the Texas Air National Guard from July 1989 to November 1998, including on a period of active duty for training from August 1989 to November 1989, and a period of active duty from March 1990 to June 1996.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2013, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional action.  Then, the Board characterized the claim on appeal as entitlement to a compensable, initial rating for bilateral heel strain with a right calcaneal spur.  Concurrently, the RO was processing what it believed was a separate claim for service connection for bilateral plantar fasciitis.  This is so despite the fact that, in his February 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran made clear he was disputing the initial characterization of his bilateral foot disability as a heel strain, rather than plantar fasciitis, wanted that disability to be recharacterized correctly, and was not filing a separate claim for a different foot disability.  

In February 2014, while the appeal was in remand status, a VA examiner substantiated the Veteran's argument by reviewing the claim and determining that the Veteran's sole foot disability, evident during the entire course of the appeal, was more appropriately characterized as bilateral plantar fasciitis (with a unilateral heel spur causing no disability).  The RO then granted the Veteran service connection for bilateral plantar fasciitis and assigned that disability a separate 10 percent evaluation, but not from the date of the Veteran's initial claim for service connection for right and left heel disabilities.

Given the Veteran's clear intentions in this case, the VA examiner's opinion, the fact that, during the course of this appeal, the Veteran received no compensation for the initially characterized bilateral foot disability, rated 0 percent disabling, and because the Veteran is in receipt of a 10 percent evaluation for all of his foot symptoms secondary to bilateral plantar fasciitis, the Board has combined both foot disabilities and recharacterized the claim as shown above.  See 38 C.F.R. §§  4.25, 4.14 (generally disabilities arising from a single disease entity are rated separately, but rating the same disability or manifestation thereof is impermissible and violates the rule against pyramiding); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (claimant may not be compensated twice for the same symptomatology as such action would result in overcompensation for the actual impairment of his or her earning capacity); Esteban v. Brown, 6 Vet. App. 259 (1994) (if a claimant has separate and distinct manifestations attributable to the same injury, they should be compensated under different Diagnostic Codes).  The Board's action in this regard is non-prejudicial to the Veteran, not affecting the essential fairness of the decision, and resulting in a more favorable disposition.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  Prior to February 13, 2014, the Veteran's bilateral foot disability caused moderate impairment secondary to pain on manipulation and use.  

2.  During the appeal period, the Veteran's bilateral foot disability has caused no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent evaluation for bilateral plantar fasciitis and a right calcaneal spur, prior to February 13, 2014, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.71a, Diagnostic Codes (DCs) 5099-5276, 5284 (2013). 

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis and a right calcaneal spur are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.71a, DCs 5099-5276, 5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b), (c) (2013).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b), (c) (2013). 

A letter dated in April 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

In December 2013, the Board remanded this case so VA and private medical records could be obtained and the Veteran could undergo a VA examination.  Additional VA treatment records were obtained.  In January 2014, the RO sent the Veteran release forms for his private health care providers but he did not reply.  As noted above, an adequate VA examination was provided in February 2014.  
There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Analysis

By rating decision dated in April 2010, the RO granted the Veteran service connection for bilateral heel strain with right calcaneal spur, pursuant to Diagnostic Code (DC) 5024.  The RO assigned this disability a noncompensable (0 percent) evaluation, effective from January 30, 2009.  By rating decision dated June 2014, the RO granted the Veteran service connection for bilateral plantar fasciitis.  The RO assigned this disability a 10 percent evaluation, effective from February 13, 2014, pursuant to DCs 5099-5276.  

As explained above, the Veteran's bilateral foot disability is now combined to include plantar fasciitis and a right calcaneal spur.  The question is thus whether the Veteran is entitled to an initial compensable evaluation for his bilateral foot symptomatology, prior to February 13, 2014, and an initial evaluation in excess of 10 percent, from February 13, 2014.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found).  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).   

A disability may require re-evaluation in accordance with changes in a veteran's condition. In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2013).

The assignment of a particular DC is dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a DC  must be explained with specificity.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, DCs 5276 through 5284.  None of these DCs specifically lists plantar fasciitis; therefore, the AOJ applied what it considered to be the most closely analogous DC - DC 5276, which governs ratings of flatfeet.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

DC 5276 provides that a 10 percent evaluation is assignable for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent evaluation is assignable for severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.  

According to VA and private treatment records dated since 2008, a May 2010 letter from a private podiatrist/surgeon, and reports of VA examinations conducted in February 2010 and February 2014, the Veteran experienced the following foot symptoms during the course of this appeal: pain on palpation of the foot, use and weightbearing; and occasionally swelling and stiffness.  According to the Veteran these symptoms cause daily fatigability and a lack of endurance.  His private doctor and a VA examiner have noted limited motion of the closest joints (metatarsal), not increased on repetitive use or during flare-ups, secondary to such symptoms.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).
These symptoms reportedly interfere with the Veteran's ability to function (slow him down), including at work where his job as a customs agent requires standing.  From 2008 to 2012, the Veteran tried to alleviate or lessen the symptoms by stretching, icing and using pain medication, anti-inflammatories, steroid injections (ball and heel areas of feet), shoe inserts and a night splint; however, these treatment measures resulted in temporary improvement only.  In May 2010, his private podiatrist/surgeon recommended that he undergo bilateral foot surgery (endoscopic plantar fasciotomy).  In 2013, after receiving custom orthotics through VA, the Veteran reported improvement of symptoms.  

Given that DC 5276 specifically describes the Veteran's primary foot symptom (pain on manipulation and use) and identifies different levels of disability, it would be appropriate to apply that DC in rating the bilateral foot disability by analogy.  The RO assigned the Veteran a 10 percent evaluation under this DC, from February 13, 1014, based on moderately impairing bilateral foot symptoms.  According to the February 2014 VA examiner, however, the Veteran's foot symptoms have remained constant over the years.  Accordingly, pursuant to the same DC, a 10 percent evaluation is assignable for the moderately impairing foot symptoms for the time period preceding February 13, 2014.  

There is no evidence that the Veteran's foot disability was more than moderately impairing at any time during the course of this appeal.  In February 2010, a VA examiner specifically described the impairment as mild and, in 2013 during VA treatment visits, the Veteran admitted that his foot symptoms had improved.  In addition, since 2010, he has reported that, despite difficulties secondary to his bilateral foot pain, he has been able to function fairly well, including in all activities of daily living.  In July 2011, his wife asserted that his foot pain made it "quite difficult for him to go about his daily life," but that he continued to "work and function normally."  An initial evaluation in excess of 10 percent is thus not assignable during either period of time at issue in this appeal.  

There is also no evidence that the Veteran has an additional foot disability listed in the rating schedule, the symptoms of which would necessitate the application of another foot-related DC.  In 2010 and 2014, VA examiners ruled out hallux valgus, hammertoes, weak foot, claw foot, malunion or nonunion of the tarsal or metatarsal bones, and hallux rigidus.  Recently, the Veteran reported that a doctor had diagnosed him with tarsal tunnel syndrome, which typically produces neurological symptoms.  However, there is no actual diagnosis in the medical records confirming this report and, during the most recent VA examination, the examiner ruled out such a diagnosis.  

The question remaining is whether the Veteran is entitled to separate evaluations for distinct symptomatology or each foot under DC 5284.  See 38 C.F.R. § 4.71a, DC 5284.  DC 5284 provides that a 10 percent evaluation is assignable for a foot injury productive of moderate disability.  A 20 percent evaluation is assignable for a foot injury productive of a moderately severe disability.  Id.  

This DC is to be applied when the case involves any injury of the foot not described by other DCs.  As previously indicated, in this case, the rating schedule does not list plantar fasciitis.  However, DC 5276 describes symptoms thereof.  In fact, the 10 percent evaluation assigned the Veteran's bilateral foot disability specifically contemplates the functional loss (fatigue, a lack of endurance and limited motion) caused by the pain, swelling and stiffness.  The Veteran has no additional functional loss due to other foot symptomatology.  Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be evaluated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.  Thus, the Board does not find that DC 5284 for "other foot injuries," is appropriate because the Veteran's plantar fasciitis did not arise from an injury to the feet.  

For the reasons discussed above, the criteria for an initial 10 percent disability rating are approximated under DC 5276, which is the most appropriate DC in this case.  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's plantar fasciitis are contemplated by the schedular criteria set forth in DC 5276.  His disability manifests as pain to palpation of the plantar areas of the feet and painful use of his feet.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected plantar fasciitis, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his plantar fasciitis  renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  He has been employed throughout the appeal period.  


ORDER

An initial 10 percent evaluation for bilateral plantar fasciitis and a right calcaneal spur, prior to February 13, 2014, is granted. 

An initial evaluation in excess of 10 percent for bilateral plantar fasciitis and a right calcaneal spur, from February 13, 2014, is denied.

The initial noncompensable evaluation assigned bilateral heel strain, since January 30, 2009, is discontinued.  


____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


